Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
Claims 1, and 4-13 are currently pending with claims 2 and 3 being cancelled.  
The rejection over Iwahori in view of Sakoske ‘147 has been withdrawn in view of the present amendment.  None of the cited reference discloses or suggests a heat shielding pigment having an L* value of not lower than 18.0 and not higher than 60.0.  
New grounds of rejections are made in view of newly discovered references to Sakoske et al. (US 6,171,383) and JP 2006273985.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
The claim is rendered indefinite because the content of Mn-Bi complex is not within the range set out in parent claim.  Does Applicant want to convey from 5 parts by mass or more to 10 parts by mass or less per 100 parts by mass of the vinyl chloride resin?  Appropriate correction is required. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



		
Claims 1, and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0322244 to Iwahori et al. (Iwahori) in view of US 6,171,383 to Sakoske et al. (Sakoske).  
Iwahori discloses a vinyl chloride resin composition for powder molding comprises 100 parts by mass of a vinyl chloride resin, 100-200 parts by mass of trimellitate and pyromellitate plasticizers (abstract).  A vinyl chloride resin molded product suitable for a skin of an automotive instrument panel is obtained from the vinyl chloride resin composition through slush powder molding (paragraph 57).   Iwahori also discloses a laminate obtained by joining a polyurethane foam layer to the vinyl chloride resin molded product (paragraph 58).  
Iwahori does not explicitly disclose the vinyl chloride resin composition comprising a heat shielding pigment that is a Mn-Bi complex oxide.  
Sakoske, however, discloses a low-heat accumulating vinyl polymer composition comprising a vinyl chloride resin, and 0.5 to 50 % by weight of bismuth manganese oxide pigment having a particle size of 0.1 to 20 microns (column 2, lines 45-50; column 3, lines 15-20; column 4, lines 5-10).  The bismuth manganese oxide pigment has an L* value of 53-56 (table 1).   The bismuth manganese oxide pigment exhibits an IR reflectance of 35% at a wavelength of 900 -1100 nm (figure 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a bismuth manganese oxide pigment having an infrared-reflecting property disclosed in Sakoske in the vinyl chloride resin composition disclosed in Iwahori motivated by the desire to reduce IR-induced heat buildup, thereby increasing durability of the molded product.  
Regarding claim 5, the claimed content of carbon black of 0.1 parts by mass or less per 100 parts by mass of the heat-shielding pigment is interpreted that the heat-shielding pigment contains 0 part by mass of carbon black, or no carbon black.  As shown in samples 5 and 9, bismuth manganese oxide green exhibits less heat buildup than carbon black from IR radiation (table 2).  This is a clear indication that Sakoske teaches away from the use of carbon black.  Indeed, sample 5 is free of carbon black.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to exclude the carbon black from the vinyl chloride resin composition disclosed in Iwahori motivated by the desire to reduce IR-induced heat buildup, thereby increasing durability of the molded product.  
Regarding claim 9, neither Iwahori nor Sakoske discloses or suggests a surface of the vinyl chloride resin molded product having an L* value of 23.0 ± 2.5, a* value of -0.5 ± 1.0 and a b* value of 0.0 ± 1.0 in the L*a*b* color system.  However, it appears that the combined disclosures of Iwahori and Sakoske result in a vinyl chloride resin molded product comprising 100 parts by mass of a vinyl chloride resin, 100-200 parts by mass of trimellitate and pyromellitate plasticizers and 0.5 to 50 % by weight of bismuth manganese oxide pigment having a particle size of 0.1 to 20 microns.  The bismuth manganese oxide pigment has an L* value within the claimed range.   The bismuth manganese oxide pigment exhibits an IR reflectance of 47% or greater at a wavelength of 800-1100 nm.  
Therefore, the examiner takes the position that an L* value of 23.0 ± 2.5, a* value of -0.5 ± 1.0 and a b* value of 0.0 ± 1.0 in the L*a*b* color system, of the surface of the vinyl chloride resin molded product would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product.
Regarding claim 13, the bismuth manganese oxide pigment exhibits an average reflectance of 20% or more in the wavelength of from 800-2400 nm (figure 2; and column 5, lines 25-35).  
New combination of Iwahori and Sakoske suggests the claimed invention, namely the bismuth manganese oxide pigment having an L* value of 53-56 within the claimed range.  

Claims 1, and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwahori in view of JP 2006273985 (JP’985).   
Iwahori discloses a vinyl chloride resin composition for powder molding comprises 100 parts by mass of a vinyl chloride resin, 100-200 parts by mass of trimellitate and pyromellitate plasticizers (abstract).  A vinyl chloride resin molded product suitable for a skin of an automotive instrument panel is obtained from the vinyl chloride resin composition through slush powder molding (paragraph 57).   Iwahori also discloses a laminate obtained by joining a polyurethane foam layer to the vinyl chloride resin molded product (paragraph 58).  
Iwahori does not explicitly disclose the vinyl chloride resin composition comprising a heat-shielding pigment which is a Mn-Bi complex oxide.  
JP’985, however, discloses an infrared (IR) reflective coating composition comprising a resin, and an IR reflective pigment incorporated therein in an amount of 0.5 to 50% by weight of the IR reflective coating composition (paragraph 10).  The IR reflective pigment comprises Mn-Bi black pigment 6301 manufactured by Asahi Kasei Kogyo (paragraph 22).  This is the same black pigment disclosed in the specification of the claimed invention.  Hence, it is not seen that an L* value of from 18 to 60, a particle size of 0.1 to 100 micron, and an average IR reflectance of 20% or more in a wavelength of 800-2400 nm would not be present as like material has like property.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate bismuth manganese black pigment disclosed in JP’985 in the vinyl chloride resin composition of Iwahori motivated by the desire to reduce IR-induced heat buildup, thereby increasing durability of the molded product.  
Regarding claim 5, the claimed content of carbon black of 0.1 parts by mass or less per 100 parts by mass of the heat-shielding pigment is interpreted that the heat-shielding pigment contains 0 part by mass of carbon black, or no carbon black.  None of the examples show that the coating composition contains carbon black (table 1).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to exclude the carbon black from the vinyl chloride resin composition disclosed in Iwahori motivated by the desire to reduce IR-induced heat buildup, thereby increasing durability of the molded product.  
Regarding claim 9, neither Iwahori nor JP’985 discloses or suggests a surface of the vinyl chloride resin molded product having an L* value of 23.0 ± 2.5, a* value of -0.5 ± 1.0 and a b* value of 0.0 ± 1.0 in the L*a*b* color system.  However, it appears that the combined disclosures of Iwahori and JP’985 result in a vinyl chloride resin molded product comprising 100 parts by mass of a vinyl chloride resin, 100-200 parts by mass of trimellitate and pyromellitate plasticizers and 0.5 to 50 % by weight of bismuth manganese black pigment 6301 manufactured by Asahi Kasei Kogyo.  
Therefore, the examiner takes the position that an L* value of 23.0 ± 2.5, a* value of -0.5 ± 1.0 and a b* value of 0.0 ± 1.0 in the L*a*b* color system, of the surface of the vinyl chloride resin molded product would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product.
New combination of Iwahori and JP’985 suggests the claimed invention.   

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788